DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-5 are pending of which claim 5 is withdrawn. While it is not clear how page 10 third paragraph, as cited by applicant, provides support for the amended limitation, the amendment is supported by the first two paragraphs of page 11 of the specification as filed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (Dai, Xiaoqin, et al. "Microstructure evolution of phase separated Fe-Cu-Cr-C composite coatings by laser induction hybrid cladding." Surface and Coatings Technology 324 (2017): 518-525) in view of Zeng (US20200199698). Both references were cited in prior office action(s).
Regarding claims 1-4, Dai discloses a method of molding a composite material (Fe-Cu composite coating page 518-519 last paragraph of introduction) by laser metal deposition (Laser induction hybrid cladding pages 518-519, see particularly second paragraph in the right column on page 518 and second paragraph of Experimental Procedures section page 519). Dai discloses a powder metal material (mixture of Fe-based alloy powder and pure copper powder page 519 Experimental Procedures section first paragraph) is irradiated with a laser beam while supplying the powder metal material (page 519 Experimental Procedures section second paragraph) onto a surface of a base material (mild carbon steel substrate page 519 Experimental Procedures section first paragraph). Dai discloses the powder metal material is a mixed powder of an Fe alloy powder and a Cu powder with a mixing ratio of the Fe alloy powder and the Cu powder or 35% of the Cu powder (mild carbon steel substrate page 519 Experimental Procedures section first paragraph) which directly meets the claimed composition. Dai discloses that the Fe-Cu laser deposition process results in uneven distribution of Cu phases within the formed composite coating (“microstructure is characterized by many larger Fe-rich spherical particles were embedded in the Cu-rich matrix at the bottom of coatings and by the larger Cu-rich spherical particles were embedded dispersedly in the Fe-rich matrix at the top of coatings” second paragraph of right column of page 518) thereby disclosing that the composite material has some degree of anisotropy. 
Dai discloses that parameters affecting temperature profiles determine microstructure (Introduction last paragraph pages 518-519), but Dai does not disclose energy density, feed rate, output, and scan speeds which would meet the limitations of present claims 1-4.
Zeng teaches metal cladding on a substrate in a laser metal deposition process [0001], [0006], [0014]. Zeng deposits cladding material with an iron base [0018], [0050]. Zeng teaches that in combination with a secondary heating element “When the laser power is 1-20 kW, the deposition rate of the cladded coating can reach 10-250 g/min, and the scanning speed reaches 0.4-30 m/min. Compared with the pure laser cladding process, the deposition efficiency is increased by 3-15 times” [0026].
Both Dai and Zeng teach cladding iron-based material by laser metal deposition. The laser metal deposition process taught by Dai is a hybrid process which includes a secondary induction heating (Introduction and Experimental procedures sections pages 518-519); therefore, Dai and Zeng teach the same type of laser metal deposition processes.
It would have been obvious for one of ordinary skill in the art to use the parameters disclosed by Zeng of laser output of 1-20 kW (1,000-20,000 W = 1-20 kJ/s) which encompasses the ranges recited in present claim 2, material supply rate 10-250 g/min which encompasses the range recited in instant claim 3, and the scanning speed of 0.4-30 m/min (400-30,000 mm/min) which encompasses the value recited in claim 4, because Zeng teaches these parameter ranges for optimizing efficiency of the same type of cladding process as that disclosed by Dai (pages 518-519). A supply rate of 10-250 g/min converts to 0.167-4.167 g/s; therefore, the parameters taught by Zeng calculate an energy range of 1/4.167 to 20/0.167 = 024-120 kJ/g which encompasses the parameter range recited in claim 1; therefore, Zeng teaches energy density, laser output, powder feed rate and scan speed encompassing values presently claimed. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05(I)), and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP2144.05(II)(A)).
Though the process of Dai in view of Zeng must necessarily have some energy density by virtue of being a laser energy deposition process (Dai Laser induction hybrid cladding pages 518-519), Dai in view of Zeng is silent on the numerical value of the energy density of the laser by which the composite materials are bonded to the base substrate. Zeng does however teach that compared with other methods “the laser energy density is high, the heat-affected zone [area affected by applied energy], is small the martensite structure in the heat-affected zone can be eliminate while the heating width and depth of the induction coil and other auxiliary heat sources are just larger than the heat-affected zone width, so that the overall heat input is small resulting in small processing residual stress and deformation, and high stability of the rail [product formed taught by Zeng]; the device has good flexibility and high processing precision” [0004], [0024]. Zeng thereby establishes that the energy density is an advantageous parameter of the laser metal deposition system which affects results of microstructure defect formation, resulting in small processing residual stress and deformation, and high stability of the formed part in teaching a small area of irradiation. Given that Zeng teaches energy density as a result-effective variable [0024], and Dai’s general disclosure that parameters affecting temperature profiles determine microstructure (Introduction last paragraph pages 518-519),  one of ordinary skill in the art would have arrived at the claimed energy density for bonding the base material and the molded composite material through obvious, routine optimization in order to attain optimal degrees of martensite formation, small processing residual stress and deformation in the process disclosed by Dai in view of Zeng. See MPEP 2144.05(II)(B). The parameters which Zeng does disclose of scanning speed and specific energy (through calculation) [0026] encompass ranges of the only parameter values which the present disclosure teaches accompanying energy density (page 11 first two paragraphs), therefore, ranges encompassed by the energy density resulting from the parameters taught by Zeng [0026] would be expected to encompass the claimed value. Discovery of optimum ranges of a result effective variable in a known process is ordinarily within the skill of art and selection of the optimum ranges within the general condition is obvious.  See MPEP2144.05(II).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding rejections under 35 USC 103 over Dai (Dai, Xiaoqin, et al. "Microstructure evolution of phase separated Fe-Cu-Cr-C composite coatings by laser induction hybrid cladding." Surface and Coatings Technology 324 (2017): 518-525) in view of Zeng (US20200199698), applicant argues that “Neither Dai nor Zeng expressly or inherently disclose or suggest "the base material and the molded composite material are bonded by setting the energy density of the laser to 50 J/mm2”. This argument is not persuasive because Zeng teaches that the energy density in the laser metal deposition process is a result-effective variable [0024] which would affect a martensite formation, residual stresses, and degree of deformation in the process disclosed by Dai in view of Zeng. Absent evidence that an energy density of 50 J/m2 is critical to some particular result, the teachings of effects of advantageously using laser metal deposition taught by Zeng would have led one of ordinary skill in the art to optimizing the energy process in the process disclosed by Dai in view of Zeng, and such optimization would have resulted in attaining the claimed energy density of bonding the base material and the molded composite material in the process disclosed by Dai in view of Zeng. See MPEP 2144.05(II).
Applicant argues rejection of dependent claims through the art’s failure to meet the claimed energy density limitation of independent claim 1. This argument is not persuasive for the reasons given above with respect to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736